Citation Nr: 1727177	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  07-21 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial rating higher than 10 percent prior to September 15, 2015, and higher than 40 percent since, for left lower extremity radiculopathy.


REPRESENTATION

Veteran represented by:	Adam Neidenberg, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the military from June 1974 to March 1980 and from January 1983 to May 1992.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a March 2006 decision of the Appeals Management Center (AMC) that granted service connection and a 10 percent initial rating for the radiculopathy affecting the Veteran's left lower extremity, retroactively effective from May 14, 1995.  He appealed for a higher initial rating for this disability.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a Veteran appeals an initial rating, VA must consider whether to "stage" the rating, meaning assign different ratings at different times since the effective date of the award if there have been variances in the severity of the disability, so occasions when it has been more severe than at others). 

Because of his state of residence, the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, has jurisdiction over his claim and certified the appeal to the Board.

The Board remanded the claim in April 2007 for issuance of a statement of the case (SOC) and again in December 2011 to schedule a videoconference hearing before the Board.  The Veteran had this videoconference hearing in June 2012.  The undersigned judge presided.

In October 2012 the Board again remanded the claim - this time, however, to afford the Veteran a new VA examination reassessing the severity of his left lower extremity radiculopathy, as well as to obtain updated VA treatment records.


A July 2016 decision since issued increased the rating for the Veteran's left lower extremity radiculopathy to 40 percent as of September 15, 2015.  But as it generally will be presumed the claimant is seeking the maximum benefit allowed by law and regulation, the claim remains in controversy where less than the maximum available benefit is awarded.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, as the Veteran was not awarded the maximum possible rating for his disability, the appeal now concerns whether he was entitled to an initial rating higher than 10 percent prior to September 15, 2015, and whether he has been entitled to a rating higher than 40 percent since.

The Board also sees that, in April 2017, the Veteran perfected an appeal on the additional issue of entitlement to an increased rating for the service-connected degenerative arthritis affecting his spine with intervertebral disc syndrome (IVDS).  On his VA Form 9, however, he requested a hearing before the Board concerning this additional claim.  And as his hearing request is still pending, the Board is not addressing this additional claim in this decision, only instead the claim concerning the ratings for the left lower extremity radiculopathy.


FINDINGS OF FACT

1.  For the initial period at issue prior to September 15, 2015, the Veteran's left lower extremity radiculopathy was wholly sensory, with no more than mild consequent incomplete paralysis.

2.  Since September 15, 2015, however, this left lower extremity radiculopathy has caused instead moderately-severe incomplete paralysis, but not also marked muscular atrophy.



CONCLUSION OF LAW

The criteria are not met for an initial rating exceeding 10 percent for the left lower extremity radiculopathy prior to September 15, 2015, or a rating higher than 40 percent since.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.123, 4.124, 4.124a, Diagnostic Code (DC) 8520 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist obligations.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Also bear in mind this claim arises from his disagreement with the initial rating assigned for this disability after the granting of service connection for it.  In this circumstance, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit Court) and U.S. Court of Appeals for Veterans Claims (Veterans Court/CAVC) have held that, where the underlying claim for service connection has been granted and there is disagreement regarding a "downstream" issue, such as an initial rating assigned for the disability, the claim as it arose in its initial context has been substantiated, so the purpose of § 5103(a) notice served, and there is no need to provide additional Veterans Claims Assistance Act (VCAA) notice concerning the "downstream" rating issue.  Hartman, 483 F.3d 1311; Goodwin v. Peake, 22 Vet. App. 128, 134 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Rather, the provisions of 38 U.S.C.A. § 7105 (d) require VA to instead issue an SOC if the disagreement concerning the "downstream" issue is not resolved.  And since the Veteran has been provided this required SOC citing the statutes and regulations governing the assignment of disability ratings and discussing the reasons and bases for not assigning a higher initial rating, at least initially, he has received all required notice concerning this claim.

There is no pleading or allegation that the Veteran has not received all required notice concerning this claim.  And as the pleading party attacking the agency's decision, he has this burden of proof of not only establishing a VCAA notice error but also, above and beyond that, showing how it is unduly prejudicial, meaning outcome determinative of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  Thus, absent this pleading or showing, the Board finds that the duty to notify him concerning this claim has been satisfied.

II.  Whether Higher Ratings are Warranted

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  Separate diagnostic codes identify the various disabilities.  

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  All reasonable doubt material to the determination is resolved in his favor.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  The evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.

As already alluded to, where, as here, service connection already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings showing a change in the severity of symptoms during the course of the rating period on appeal, the Board must assign "staged" ratings for separate periods of time to compensate the Veteran for this variance, irrespective of whether an initial or established rating.  Fenderson, 12 Vet. App. 125-26 (initial ratings); Hart v. Mansfield, 21 Vet. App. 505 (2007) (established ratings).

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment in motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.

With regard to rating neurologic disabilities, cranial or peripheral neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  38 C.F.R. § 4.123.

According to 38 C.F.R. § 4.124a, diseases of the peripheral nerves are rated on the basis of degree of paralysis, neuritis, or neuralgia.  The term "incomplete paralysis" indicates a degree of impaired function substantially less than the type of picture for "complete paralysis" given for each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  Id.  When the involvement is wholly sensory, the rating for incomplete paralysis should be for the mild, or, at most, the moderate degree.  Id.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral, they are combined with application of the bilateral factor.  Id.

As already explained, service connection was granted for radiculopathy of the left lower extremity.  An initial 10 percent disability rating was assigned retroactively effective from May 14, 1995, the date of the first medical evidence showing this disability and its association with the Veteran's military service.  This disability is rated under 38 C.F.R. § 4.124a, DC 8520, as paralysis of the sciatic nerve.


According to DC 8520, mild incomplete paralysis is rated as 10-percent disabling; moderate incomplete paralysis is rated 20-percent disabling; moderately-severe incomplete paralysis is rated 30-percent disabling; and severe incomplete paralysis with marked muscular atrophy is rated 40-percent disabling.  An 80 percent rating is assignable for complete paralysis of the sciatic nerve.  When there is complete paralysis, the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a, DC 8520.

The words "slight," "mild," "moderate," and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just.  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as severe by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

In deciding this appeal, the Board has reviewed all of the pertinent evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, certainly not in exhaustive detail, the extensive evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

During a November 1996 VA spine examination, the Veteran reported experiencing chronic low back pain that was aggravated by an industrial injury in February 1996.  He stated that, in the past three days, his left leg had become numb medially, and that the numbness was constant.  However, he walked with a normal gait on his toes and on his heels, and he was able to hop and squat without foot drop.


A December 1998 VA spine examination showed no indication the Veteran was experiencing any radiculopathy.  The VA examiner concluded there was no need for the Veteran to undergo EMG testing because there "are absolutely no signs of radiculopathy."  A sensory test was noted to be intact, and the Veteran had no muscle atrophy in the lower extremities.

A January 2000 VA spine examination noted that tactile sensation and the hot sensation was decreased in the medial side of the left thigh and the medial and lateral posterior side of the left calf and the whole foot.  The examiner noted about a 5/10 of tactile and hot sensation.  There was no muscle atrophy in the lower extremities.  Sensation in the left buttock and posterior thigh were also decreased to tactile and hot sensation.  An addendum to the examination report noted that a February 2000 EMG testing revealed mild chronic changes in the L4-5 muscles and paraspinal muscles, suggesting the Veteran had radiculopathy at L4 and L5.  The VA examiner diagnosed the Veteran with mild radiculopathy at L4 and L5.

A February 2006 VA examination report noted the Veteran had decreased light touch and pin prick perception in the left L5 dermatomal distribution.  His sensory impairment was noted to be mild.  No other sensory deficits were noted.  His gait was slightly wide-based, and the Veteran had mild difficulty with a tandem walk.  His toe and heel walk were normal.  He was diagnosed with left-sided incomplete L5 sensory radiculopathy.

In May 2008, the Veteran underwent a VA peripheral nerves examination.  The Veteran's cranial nerves appeared grossly normal bilaterally.  A motor system examination revealed that tone and bulk were normal and symmetric bilaterally.  His strength was full and symmetric in the distal and proximal musculature bilaterally.  There was no pronator drift.  Deep tendon reflexes were symmetric throughout.  A sensory examination was significant for decreased light touch, pinprick and temperature perception in the left L5 dermatomal distribution.  The sensory impairment was again noted to be mild.  There were no other sensory deficits noted.  The Veteran's gait was slightly wide-based with no significant difficulty in performing toe, heel or tandem walk.  Romberg sign was absent.  The VA examiner gave an impression of left L5 sensory radiculopathy, incomplete and stable.

On June 18, 2012, the Veteran testified at a Board hearing that his left leg was numb all the time from the middle of his left thigh all the way down to the toes.  He stated that he has fallen only once due to the numbness he experienced in his left leg.  He stated he used a cane for ambulation.  The Veteran also stated that from 10 to 15 days a month, he experienced pain in his left leg and lower back.  He stated his radiculopathy symptoms have worsened since his last examination in 2008.

In September 2012, the Veteran underwent a VA back conditions examination.  Muscle strength testing revealed normal results, and the Veteran did not have muscle atrophy.  A sensory examination also revealed normal results, and straight leg testing was found to be normal in both right and left legs.  The VA examiner found that the Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy.

A September 25, 2013, VA neurosurgery consult reflected the Veteran's reports of numbness in his left leg.  Sensory testing to pinprick revealed a gross loss of sensation below the left knee and over toward the medial aspect of his leg and foot subjectively with strain sensation and tingling with pinprick sensation over the great toe.  He had normal sensation over the lateral border of the left foot.  Vibratory sense with testing was virtually absent on the medial side of the ankle and left lower extremity, but it was weakly present on the lateral side of the ankle.  The examiner noted the Veteran had a sensory radiculopathy, possibly at L5. 

On September 15, 2015, the Veteran underwent a VA peripheral nerve conditions examination where he was noted to have a diagnosis of left lower extremity radiculopathy that was sensory and incomplete.  The Veteran stated that his symptoms have worsened and he could not sleep at times because of the pain.  He noted experiencing left side weakness and tingling sensation.  The VA examiner noted that the Veteran experienced constant severe pain in the left lower extremity, severe numbness, and severe paresthesias and/or dysesthesias due to his radiculopathy.  The Veteran was not shown to have any muscle atrophy.  His knees and ankles were noted to be hypoactive upon reflex examinations.  A sensory exam showed decreased sensation in the upper anterior left thigh (L2), and left thigh/knee (L3/4).  Sensation was absent in the lower leg/ankle (L4/L5/S1), as well as the left foot/toes (L5).  The Veteran was not found to have trophic changes characterized by loss of extremity hair, or smooth, shiny skin.  The Veteran's gait revealed he had a weaker left leg, which caused a limp.  The examiner stated the gait was abnormal due to guarding.  There was moderately severe incomplete paralysis in the left lower extremity sciatic nerve.  The Veteran was noted to constantly use a cane for assistance in ambulation.

The Board finds that the record does not demonstrate that the radiculopathy of the Veteran's left sciatic nerve was severe enough to warrant a disability rating in excess of 10 percent prior to September 15, 2015.  VA examination reports during this initial period have documented the decreased sensation experienced by the Veteran in his left lower extremity.  Notably, though, the VA examiners in January 2000, February 2006, and May 2008 each described the level of sensory impairment described by the Veteran as mild, therefore commensurate with the existing 10 percent rating.  Further, while he testified during his June 2012 videoconference hearing before the Board that he was experiencing worsening symptoms owing to his service-connected radiculopathy, a subsequent VA examination in September 2012 noted normal sensory examination results with no muscle atrophy.  The September 2012 VA examiner found that the Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy.  While a September 2013 VA medical provider noted the sensory impairment experienced by the Veteran, no assessment was given as to the severity of his service-connected radiculopathy.  Thus, the Board finds that, at least for the initial period at issue prior to September 15, 2015, a rating in excess of 10 percent is not warranted for the Veteran's left lower extremity radiculopathy.

That said, the Board also finds that the Veteran is not entitled to a disability rating in excess of 40 percent for his left lower extremity radiculopathy from September 15, 2015, onwards.  To warrant assignment of a higher, 60 percent rating under DC 8520, the evidence must demonstrate that he has severe incomplete paralysis of the lower extremity with marked muscular atrophy.  However, findings from the September 2015 VA examination, as well as the entirety of the medical evidence of record, does not show that he has ever been found to have marked muscular atrophy of his left lower extremity.  Accordingly, a rating exceeding the existing 40 percent rating for this succeeding time period is not warranted.

According to 38 C.F.R. § 3.400(o)(2), the effective date of an award of increased disability compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if application is received within one year from such date; otherwise, the effective date will be the date of VA receipt of the claim for increase, or the date entitlement arose, whichever is later.  Id.; see also 38 U.S.C.A. § 5110 (a),(b)(2); Hazan v. Gober, 10 Vet. App. 511 (1997); Harper v. Brown, 10 Vet. App. 125 (1997).

The Court has held that 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400 (o)(2) are applicable only where an increase in disability precedes a claim for an increased disability rating; otherwise the general rule of 38 C.F.R. § 3.400 (o)(1) applies.  See Harper at 126.  Thus, three possible dates may be assigned depending on the facts of the case:

(1) if an increase in disability occurs after the claim is filed, the date that the increase is shown to have occurred (date entitlement arose) (38 C.F.R. § 3.400(o)(1));

(2) if an increase in disability precedes the claim by a year or less, the date that the increase is shown to have occurred (factually ascertainable) (38 C.F.R. § 3.400 (o)(2));

(3) if an increase in disability precedes the claim by more than a year, the date that the claim is received (date of claim) (38 C.F.R. § 3.400(o)(2)).

Harper, 10 Vet. App at 126.

Thus, determining an appropriate effective date for an increased rating under the effective date regulations involves an analysis of the evidence to determine (1) when a claim for an increased rating was received and, if possible, (2) when the increase in disability actually occurred.  38 C.F.R. §§ 3.155, 3.400(o)(2).

Here, it was not until the September 15, 2015, VA examination, on remand, that it was shown the Veteran met the requirements for the higher 40 percent rating (as opposed to the initial 10 percent rating).  So the date of that examination marks the effective date of the increase in rating.  It has not been shown at any time since that examination that he deserves an even higher rating, meaning a rating even higher than 40 percent.

In making these determinations, the Board has considered the Veteran's lay statements that his left lower extremity radiculopathy is worse than currently evaluated.  He is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to identify a specific level of disability of this disorder according to the appropriate DCs.  Such competent evidence concerning the nature and extent of his disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent findings in conjunction with their evaluations.  These medical findings (as provided in the examination reports and the clinical records) directly address the criteria under which this disability is evaluated.  As such, the Board finds these records to be more probative than the Veteran's subjective complaints of increased symptomatology.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation).


A total disability rating based on individual unemployability (TDIU) is an element of an increased-rating claim if the disability for which the Veteran is requesting a higher rating also renders him incapable of obtaining or maintaining employment that could be considered substantially gainful versus just marginal in comparison.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, though, the Veteran has not made any contentions that he is unemployable due to his service-connected left lower extremity radiculopathy, and there is no such indication in the other evidence in the file.  Therefore, further consideration of a TDIU is not warranted.

In sum, the Board finds that the Veteran is not entitled to a rating exceeding 10 percent prior to September 15, 2015, or exceeding 40 percent since, for his service-connected left lower extremity radiculopathy.  In concluding this, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, the doctrine is inapplicable and the claim must be denied.  See 38 U.S.C.A. § 5107 (b).


ORDER

Entitlement to an initial rating higher than 10 percent prior to September 15, 2015, and higher than 40 percent since, for left lower extremity radiculopathy is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


